The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 7 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With respect to claim 7, it is not clear what part of the skirt includes the angle with respect to a centerline of the bore.  The outer surface of the skirt, an inner surface of the portion of the bore going through the skirt, both of those surfaces, a bevel on the outer end/edge of the skirt or some other angle within the skirt are all possible interpretations.  Since the angle of claim 7 is within the range of claim 6, it is also not clear if applicant intended claim 7 to be dependent from claim 6.    
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2 5-6, 8-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agilent document G4591-20320 (hereinafter referred to as Agilent document ‘320).  In the Agilent document ‘320 diagrams related to an FID jet are presented.  The top middle figure shows a jet injector for a GC.  With respect to claim 1 the jet injector comprises a body; a skirt extending away from the body (the first 2 mm on the left side); and a bore that extends through the skirt and the body to create an inlet and an outlet for the jet injector.  The bore in the skirt section has a variable diameter and the bore in the body section has a substantially constant diameter.  With respect to claim 2, the jet injector as shown has a bore that includes a first diameter at the inlet (left side) and a second diameter proximal to the outlet (right side) that is different from the first diameter.  With respect to claim 5, the bore includes a diameter at the inlet of from about 1 mm to about 10 mm (1.40 mm) and the bore includes a diameter proximal to the outlet of from about 0.1 mm to about 3 mm (0.29 mm ± 0.02 mm, see top right detail-1 figure.  With respect to claim 6, the inner surface of the bore in the skirt section includes an angle of from about 1 degree to less than 90 degrees with respect to a centerline of the bore (see the angle on the left side of the top middle figure).  With respect to claim 8, the jet injector includes a total length of from about 20 mm to about 50 mm (a distance of 22.18 mm is shown in the top middle figure as the distance from the left end to the point that the bore starts to narrow on the right side and the bottom middle figure shows a length of 22.61 mm that appears to be the total length of the jet).  With respect to claim 9, the  includes a length of from about 1 mm to about 50 mm (the top middle figure shows a skirt length of 2.0 mm for the conical section on the left side and the bottom middle figure shows a skirt length of 1.27 mm for an outer surface feature that might be considered as an alternate point to define the skirt).  With respect to claim 12 the body and skirt of the jet appears to be formed as a single unitary piece.  
Claims 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agilent document ‘320 as described above with respect to claim 1 and further in view of the Classes of Stainless Steel blog post.  In the box at the bottom right of the document, it appears that the jet is formed from a stainless steel rod.  The Agilent document ‘320 does not teach that stainless steel is an alloy that includes one or more of chromium, manganese, nickel, copper, titanium, molybdenum, silicon, columbium, tantalum, carbon, phosphorus, sulfur, nitrogen, and iron.  
In the blog post stainless steel is taught as a low carbon steel which contains chromium; it is this addition of chromium that gives plain steel its unique stain and corrosion resisting properties.  With the addition of chromium and other elements such as molybdenum, nickel and nitrogen, the steel takes on increased corrosion resistance and other properties.  Stainless steels are generally grouped into 5 different classes.  Each is identified by the alloying elements which affect their microstructure and for which each is named: 1) martensitic stainless steels; 2) ferritic stainless steels; 3) austenitic stainless steels; 4) duplex (ferritic-austenitic) stainless steels; and 5) precipitation-hardening (PH) stainless steels.  
Based on this description of stainless steels, the Agilent document ‘320 jet can be considered as being made from a high performance alloy meeting the requirements of claims 14-15.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Agilent document ‘320 as applied to claims 1-2 5-6, 8-9 and 12 above, and further in view of 7890 series GC maintenance manual and Raterman (US 6,082,627) or Laderoute (US 6,158,522).  
In the 7890 series GC maintenance manual, the various components of GC detectors are taught along with their care and maintenance.  Of relevance to the instant claims are the flame ionization detector (FID) and the nitrogen-phosphorous detector (NPD).  Chapter 11 is directed to maintaining the FID.  Page 199 shows an exploded parts view of the detector including the jet.  Beginning on page 201 there is a section on selecting an FID jet.  In this section, tables 32 and 33 provide different jest that can be used with the GC including the orifice size.  Figures 3-4 show the different jets.  Chapter 14 is directed to maintaining the NPD.   Page 263 shows an exploded parts view of the detector including the jet.  Beginning on page 264 there is a section on selecting an FID jet.  In this section, tables 43 and 44 provide different jest that can be used with the GC including the orifice size.  Included in each table is a jet type characterized as having an extended jet.  Figures 5-6 show the different jets.  The 7890 series GC maintenance manual does not teach an indicator on the jet corresponding to the orifice size.  
With respect to claims 10-11, Agilent document ‘320 does not teach an extension or protrusion on the body.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to provide the jet of the Agilent document ‘320 with an extension such as shown in the 7890 series GC maintenance manual for the NPD detectors because the 7890 series GC maintenance manual shows that jets of similar shape are used in both FID and NPD detectors and teaches that the extended form of the jet shown for the NPD detector is the recommended detector and because the scale or the 7890 series GC maintenance manual jets and the Agilent document ‘320 jet are similar.  
In the patent Raterman teaches a device having a nozzle.  The nozzle includes a nozzle body having a dispensing orifice with a diameter and an engagement dimension.  A first visually identifiable indicium is provided on the body portion to indicate the orifice diameter and a second visually identifiable indicium is provided on the body portion independently from the first indicium to indicate the engagement dimension of the nozzle.  To provide for easy and precise indication of the nozzle, at least one of the first and second indicia is a colored marking.  Column 1 line 13 to column 2, line 60 teach that typically, components of a dispensing system have part numbers related to the specific component size, flow rating, or other component characteristics.  These part numbers may be stamped or otherwise indicated on the component.  It has been known to color code nozzles for purposes of identifying orifice size and/or flow rate associated with the nozzle.  A significant problem in the industry with respect to the nozzles noted above relates to replacement of the nozzles with like nozzles during maintenance or repair.  If the orifice diameter and the engagement dimension are unknown to the maintenance or repair personnel, then accurate records must be kept to ensure that nozzles having the same orifice diameter and engagement dimension are replaced on the dispensing apparatus.  Both of these dimensions must be held constant after any maintenance to maintain the same flow rate.  If the apparatus is repaired or maintained using nozzles having either incorrect orifice diameter or incorrect engagement length, this could significantly and adversely affect the application of the viscous liquid material.  Oftentimes, nozzles may be covered with adhesive and a part number of the nozzle may not be easily identified by inspecting the nozzle during use.  Therefore, the apparatus must be shut down and the nozzle must be removed and inspected before it is possible to determine the correct nozzle size.  The necessity for this close inspection can require significantly increased down time for the dispenser.  For reasons such as those outlined above, it would desirable to provide nozzles and other dispensing hardware having improved visual identification capabilities. The nozzle body of the invention includes first and second visually identifiable indicia respectively indicative of the orifice diameter and the engagement dimension associated with the nozzle.  The nozzle body may be an integral nozzle body which may have a hex surface or other tool engagement surface for attaching the nozzle to a suitable dispensing apparatus or may be a multiple piece nozzle body, for example, having a retaining nut and a disc which includes a dispensing orifice and, optionally, a plurality of air orifices.  Although many different visually identifiable indicia may be used to separately indicate the orifice diameter and engagement dimension associated with the nozzle, at least one of the indicia is preferably a colored marking.  More preferably, different colors may be chosen for respectively indicating orifice diameter and engagement dimension.  These markings may be rings encircling the nozzle body.  The rings, for example, may be painted rings on the nozzle body or colored grooves in the nozzle body or separate colored rings removably or non-removably affixed within grooves in the nozzle body (see at least figures 1-2).  One alternative to rings is separately colored dots or other discrete markings disposed on the nozzle body (see at least figure 4).  Another alternative would be colored numbers or other color-coded indicia (see at least figure 4A).  Referring to figure 1, dispensing gun 10 may be provided with indicia that correspond to the orifice diameter and engagement dimension of the nozzle 16.  This may provide a more visible indication of the orifice size "d" and engagement dimension "l" (figure 2) associated with the gun 10 for those applications in which the nozzles 16 are not readily visible.  The visually identifiable indicia on dispensing gun body 12, for example, may comprise one or more colored rings in grooves or, alternatively, one or more removable rings, such as colored O-rings 60, 62 which are the same colors as the corresponding indicia on nozzles 16.  The use of removable O-rings 60, 62 will facilitate the ability to change from one nozzle size to another while also changing the corresponding indicia on the gun body.  
In the patent Laderoute teaches a fire-extinguisher nozzle.  The nozzle includes a housing defining a fluid passage.  The surface of the housing has one or more marks.  The number of marks indicates the spray profile produced by the nozzle.  Column 1 lines 5-13 teach that fire-extinguisher systems are commonly installed in commercial settings such as in commercial kitchens or restaurants.  These systems dispense extinguishing fluid according to design specifications.  Nozzles are attached to the system that will spray fluid in a pattern, known as a spray profile, that is consistent with the specification.  Referring to figures 1 and 2, the paragraph bridging columns 1-2 teaches that a fire-extinguisher nozzle 10 suitable for dispensing fluid, especially water, from a fire extinguishing system includes a housing 12, a foil 14, and a foil retainer 16.  Housing 12 is a generally cylindrical structure constructed from a single piece of material and has openings 30, 32 at a proximal end 22 and a distal end 24, respectively.  Housing 12 has two distinct regions: a nozzle body 18 that lies toward the proximal end 22 of housing 12, and a nozzle tip 20 that lies toward the distal end 24 of housing 12.  Housing 12 has an internal passageway 26 extending through nozzle body 18 and nozzle tip 20, and terminating at proximal end opening 30 and distal end opening 32 (the nozzle comprises an orifice).  column 2, lines 24-27 teach that a set of rings 48 are engraved into the outer surface of nozzle body 18 to a depth of, e.g., 0.795 mm (0.031").  The number of rings informs the operator of the particular spray profile (described below) produced by nozzle 10.  Column 3, lines 14-47 teach that rings 48 are engraved in patterns which correspond to the particular spray profile of the nozzle.  Rings 48 allow a nozzle 10 having a particular spray profile to be easily identified, e.g., for installation or replacement in an extinguishing system according to the design specifications.  For example, as shown in figure 1, four rings 48 correspond to a "full cone" spray profile of 90.0° (±10°) at 100 pounds/square inch (psi) in nozzle 10 having a narrow diameter 56 of 1.667 mm (0.065") and a flow capacity of 1.00 gallon/minute (gpm) (±5%); as shown in figure 3, three rings 48 correspond to a "full cone" spray profile of 46.0° (±10°) at 100 psi in nozzle 10 having a narrow diameter 56 of 1.590 mm (0.062") and a flow capacity of 0.92 gpm (±5%); two rings 48 correspond to a "full cone" spray profile of 30.0° (±10°) at 100 psi in nozzle 10 having a narrow diameter 56 of 2.487 mm (0.097") and a flow capacity of 2.20 gpm (±5%); one ring 48 corresponds to a "full cone" spray profile of 46.0° (±10°) at 100 psi in nozzle 10 having a narrow diameter 56 of 1.667 mm (0.065") and a flow capacity of 1.00 gpm (±5%); no rings 48 correspond to a "full cone" spray profile of 61.0° (±10°) at 100 psi in nozzle 10 having a narrow diameter 56 of 2.897 mm (0.113") and a flow capacity of 3.00 gpm (±5%).  Other conventions may be chosen to correlate a particular ring pattern to a particular spray profile.  Other visual marks, such as a number of painted lines, may be used to signify a particular spray pattern.  In addition, the marks may signify more than the spray profile, e.g., capacity or size.  
With respect to claims 16-20, the Agilent document ‘320 does not teach that the body of the jet includes an indicator corresponding to the orifice size.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate an indicator corresponding to a size of the orifice on the body of the Agilent document ‘320 jet because there are different jets with different sized orifices used in commercial gas chromatography detectors as taught by the 7890 series GC maintenance manual and placing an indicator in a colored format as taught by Raterman or a number of rings format as taught by Laderoute allows easy detection/identification of nozzle/orifice characteristics when changing nozzles as taught by Raterman and Laderoute.  
Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Agilent document ‘320 as applied to claim 1 above, and further in view of Picha (US 5,540,464, newly cited and applied) or Rittenhouse (US 2002/0117855, newly cited and applied).  The Agilent document ‘320 jet does not have the angle of claim 7 or a bore with a variable diameter throughout the jet injector.  
In the patent Picha teaches a connector for use in gas and liquid chromatographic apparatus employing capillary columns (see at least column 1, lines 9-27).  Figure 1 shows a structure for the connector having a compound longitudinally extending bore generally designated with reference numeral 12 extending between the ends 14, 15 thereof.  Body member 10 is fabricated from a material having a high compressive strength, resiliency and inertness to chromatographic substances.  In general, candidate materials must be relatively inert, must undergo reversible deformation under pressure in the region of contact and must have sufficient strength to avoid cracking under the pressure required to achieve a fluid seal.  Longitudinal bore 12 has a flared entry portion 17 adjacent end 14 to facilitate insertion of the end of a capillary column.  The major length 18 of longitudinal bore 12 is tapered as illustrated inwardly in the direction of end 15.  The remainder of longitudinal bore 12 is a portion 19 of essentially constant diameter.  The value of the diameter of portion 19 should be less than that of the minimum outer diameter of a capillary column to be received within bore 12.  In a specific embodiment of body member 10, the diameter of portion 19 is 0.01000 inch plus or minus 0.0005 inch; and the length of portion 19 is 0.050 inch.  For the specific body member 10, the total angle subtended by flared opening portions 17 of bore 12 is 40° plus or minus 3°., while the total angle subtended by the tapered portion 18 is 3.0° plus or minus 0.5°.  Other specific dimensions will apply to other applications of the invention.  Tapered section 18 is dimensioned to ensure an interference fit between the outer diameter of the inserted end of a capillary column and the wall surface of portion 18 of bore 12 at some point along the surface, preferably adjacent the inner end of portion 19.  Figures 2 and 5-8 show different applications of the connecting structure.    
In the patent publication Rittenhouse teaches method and apparatus for creating a fluid tight seal between a capillary column and a connector.  The method and apparatus are easy to employ and do not require the use of screws, ferrules, or additional tools.  The method can be used for any capillary tubing as well as for megabore and microbore columns and tubing.  In the method, a length of auxiliary tubing is placed over the outside of tubing requiring a fluid tight seal, such as a capillary column.  After the capillary column is inserted into the connector, the length of auxiliary tubing is press-fit into the connector creating a secondary fluid tight seal.  The auxiliary tubing provides additional mechanical stability during mechanical vibration and dramatically increases the tensile force required to compromise the fluid seal.  This method can be used for many types of chromatography including gas chromatography and liquid chromatography.  A connector assembly and fluid tight seal assembly are also disclosed.  Paragraphs [0019]-[0020] describe figure 1A as illustrating a sectional view of one embodiment for capillary columns showing an improved fluid tight seal consistent with this invention and accomplished by the following steps: 1) an auxiliary length of tubing 30 is closely fit over the outside diameter of a capillary column 20 so that a length of the capillary column 20 remains exposed; 2) the capillary column 20 is press-fit into a connector 40 having an internal conical taper shaped bore 55; and 3) the auxiliary tubing 30 is then moved into the connector 40 and press-fit into the conical taper shaped bore 55.  The connector 40 includes a body 45 that has a flared entry 50 at one end.  The flared entry 50 narrows into a tapered conical internal bore 55.  The internal bore 55 tapers to a portion 60 that has an essentially consistent diameter, which terminates at the end 65 of the body 45 of the connector 40.  The body 45 is preferably fabricated of ceramic, glass, metal such as stainless steel, or polymeric materials such as PEEK.  Other materials may be used so long as they are able to withstand the conditions the connector will be exposed to.  The flared entry 50 has a diameter that is wide enough to facilitate insertion of the capillary column 20 and the auxiliary length of tubing 30.  The tapered conical internal bore 55 is dimensioned so that a friction fit is created between the wall of the tapered conical internal bore 55 and the outer diameter of the inserted end of both the capillary column 20 and auxiliary tubing 30.  The internal bore 55 extends the length of the body 45 of the connector 40 and subtends at an angle that is approximately 2 degrees.  However, this is only illustrative; the length, angle, and diameter of the tapered conical bore may vary according to the type of connector being used.  Examples include connectors used for microbore and megabore tubing.  The diameter of the portion 60 that has an essentially consistent diameter may also vary according to the type of connector used, but it is smaller than the diameter of the capillary column 20.  
With respect to claim 7, both Picha and Rittenhouse clearly teach that the angle of the taper and the flared sections are variable based on the needs and intended purpose,  thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide the bore of the Agilent document ‘320 jet with an angle appropriate to allow insertion of a column or capillary and also allow a seal to be formed between the column or capillary and the bore.  With respect to claim 21, both Picha and Rittenhouse show that bore with a taper that varies in diameter substantially throughout the jet so that the diameter is smaller than the diameter of the column or capillary at the outlet end allows a good seal to be made upon insertion of the column or capillary into the bore so that it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the Agilent document ‘320 jet bore to have that shape because of the ability to obtain a good seal as taught by Picha and Rittenhouse.    
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-12 and 14-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-21 of copending Application No. 17/423101 in view of Agilent document ‘320 as described above.  The instant claims are of a scope that is narrower with respect to the presence of a bore as claimed in claim 1 and broader relative to a threaded section between the body and the skirt.   Examiner notes that new claim 21 of the 17/423101 Application has language regarding a bore that is similar is scope to the bore language that was removed from claim 1 in the amendment filed in that application on may, 24, 2022.   
Examiner further notes that in the bottom middle view of the FID jet reference number 5 points to a section that might be considered to be between the skirt and body and appears to be pointing to that section having threads.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to provide the claimed structure of Application No. 17/423101 with a bore having the structure described/shown in the Agilent document ‘320 because the Agilent document ‘320 is describing a jet injector being used for the same purpose as the claimed jet injector of the 17/423101 Application claims.  
This is a provisional nonstatutory double patenting rejection.
Claims 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the art of record fails to teach and/or fairly suggest the combined structure of claims 22-23.

Applicant's arguments filed November 7, 2022 have been fully considered but they are not persuasive. In response to the claim changes, the rejection under 35 U.S.C. 112(b) with respect to claim 7 has been maintained, the rejection under 35 U.S.C. 112(d) has been withdrawn, the rejections 35 U.S.C. 102(a)(1) based on Andreatch, Brittan and Jentzsch have been withdrawn, the rejection under 35 U.S.C. 102(a)(1) based on Agilent document ‘320 has been maintained for claims 1-2 5-6, 8-9 and 12 and modified for claims 14-15, the based on statutory double-patenting has been withdrawn and replaced with a new rejection based on obviousness-type double-patenting, all obviousness rejections based on Agilent document ‘320 as the primary reference have been maintained or modified and all obviousness rejections based on other primary references have been withdrawn.  Arguments directed toward withdrawn rejections and the new obviousness-type double patenting rejection are moot.  
With respect to the clarity rejection of claim 7, the problem is that it is not clear what structural feature of the skirt has the angle with respect to a centerline of the bore.  The outer surface of the skirt, an inner surface of the portion of the bore going through the skirt, both of those surfaces, a bevel on the outer end/edge of the skirt or some other angle within the skirt are all possible interpretations.  Thus there is still an issue with claim 7.  
With respect to the anticipation of claims 1-2 5-6, 8-9 and 12 by the Agilent document ‘320, examiner has reasonably defined the first 2.0 mm on the left side of the jet injector shown in the top middle view of the document as a skirt.  Just because the document does not call it a skirt does not mean that it is not a skirt.  Applicant is their own lexicographer so that they can give different features names that they feel are appropriate.  Therefore if the only difference between the structure taught by a reference and the structure being claimed is the name that it is being called by applicant and/or the reference, the argument is not valid.  It is clear from that view that the bore in that section has a variable diameter with the rest of the bore having a substantially constant diameter. Thus contrary to the urging of applicant the Agilent document ‘320 teaches a bore structure that is anticipatory of the language of claim 1.  
With respect to new claim 21, two new secondary references have been used to show that the claimed bore structure would have been obvious to those of skill in the art based on known connecter bore structures used in chromatography apparatus.  Thus claim 21 is obvious.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additionally cited art discloses different flame detectors and various teachings relative to the shape of the jet.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265. The examiner can normally be reached 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797